
	
		I
		112th CONGRESS
		2d Session
		H. R. 4259
		IN THE HOUSE OF REPRESENTATIVES
		
			March 26, 2012
			Mr. Lankford (for
			 himself, Mr. Issa,
			 Mr. Cummings,
			 Mr. Connolly of Virginia, and
			 Mr. Smith of New Jersey) introduced
			 the following bill; which was referred to the
			 Committee on Foreign
			 Affairs, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To prevent human trafficking in government
		  contracting.
	
	
		1.Short titleThis Act may be cited as the
			 End Trafficking in Government
			 Contracting Act of 2012.
		2.DefinitionsIn this Act:
			(1)Executive
			 agencyThe term executive agency has the meaning
			 given the term in section 133 of title 41, United States Code.
			(2)SubcontractorThe
			 term subcontractor means a recipient of a contract at any tier
			 under a grant, contract, or cooperative agreement.
			(3)SubgranteeThe
			 term subgrantee means a recipient of a grant at any tier under a
			 grant or cooperative agreement.
			(4)United
			 StatesThe term United States has the meaning
			 provided in section 103(12) of the Trafficking Victims Protection Act of 2000
			 (22 U.S.C. 7102(12)).
			3.Contracting
			 requirementsSection 106(g)
			 of the Trafficking Victims Protection Act of 2000 (22 U.S.C. 7104(g)) is
			 amended by striking if the grantee or any subgrantee, and all
			 that follows through the period at the end and inserting the following: “or
			 take any of the other remedial actions authorized under section 5(c) of the End
			 Trafficking in Government Contracting Act of 2012, if the grantee or any
			 subgrantee, or the contractor or any subcontractor, engages in, or uses labor
			 recruiters, brokers, or other agents who engage in, (i) severe forms of
			 trafficking in persons, (ii) the procurement of a commercial sex act during the
			 period of time that the grant, contract, or cooperative agreement is in effect,
			 (iii) the use of forced labor in the performance of the grant, contract, or
			 cooperative agreement, or (iv) acts that directly support or advance
			 trafficking in persons, including the following acts:
			
				(1)Destroying,
				concealing, removing, or confiscating an employee’s immigration documents
				without the employee’s consent.
				(2)Failing to
				repatriate an employee upon the end of employment, unless—
					(A)exempted from the duty to repatriate the
				employee by the Federal department or agency providing or entering into the
				grant, contract, or cooperative agreement; or
					(B)the employee is a
				victim of human trafficking seeking victim services or legal redress in the
				country of employment or a witness in a human trafficking enforcement
				action.
					(3)Soliciting a person for the purpose of
				employment, or offering employment, by means of materially false or fraudulent
				pretenses, representations, or promises regarding that employment.
				(4)Charging recruited
				employees exorbitant placement fees, including fees equal to or greater than
				the employee’s monthly salary, or recruitment fees that violate the laws of the
				country from which an employee is recruited.
				(5)Providing inhumane
				living
				conditions.
				.
		4.Compliance plan
			 and certification requirement
			(a)RequirementThe head of an executive agency may not
			 provide or enter into a grant, contract, or cooperative agreement valued at
			 $1,000,000 or more if performance will predominantly be conducted overseas,
			 unless a duly designated representative of the recipient of such grant,
			 contract, or cooperative agreement certifies to the contracting or grant
			 officer prior to receiving an award and on an annual basis thereafter, after
			 having conducted due diligence, that—
				(1)the recipient has
			 implemented a plan to prevent the activities described in section 106(g) of the
			 Trafficking Victims Protection Act of 2000 (22 U.S.C. 7104(g)), as amended by
			 section 3, and is in compliance with that plan;
				(2)the recipient has
			 implemented procedures to prevent any activities described in such section
			 106(g) and to monitor, detect, and terminate any subcontractor, subgrantee, or
			 employee of the recipient found to be engaged in any activities described in
			 such section; and
				(3)to the best of the
			 representative’s knowledge, neither the recipient, nor any subcontractor or
			 subgrantee of the recipient or any agent of the recipient or of such a
			 subcontractor or subgrantee, is engaged in any of the activities described in
			 such section.
				(b)LimitationAny plan or procedures implemented pursuant
			 to subsection (a) shall be appropriate to the size and complexity of the grant,
			 contract, or cooperative agreement and to the nature and scope of its
			 activities, including the number of non-United States citizens expected to be
			 employed.
			(c)DisclosureThe recipient shall provide a copy of the
			 plan to the contracting or grant officer upon request, and, as appropriate,
			 shall post the useful and relevant contents of the plan or related materials on
			 its website and at the workplace.
			(d)Performance
			 predominately overseasFor purposes of subsection (a), a grant,
			 contract, or cooperative agreement shall be considered to be performed
			 predominantly overseas if the estimated value of the services required to be
			 performed under the grant, contract, or cooperative agreement outside the
			 United States exceeds $500,000.
			5.Monitoring and
			 investigation of trafficking in persons
			(a)InvestigationIf
			 the contracting or grant officer of an executive agency for a grant, contract,
			 or cooperative agreement receives credible evidence that a recipient of the
			 grant, contract, or cooperative agreement; any subgrantee or subcontractor of
			 the recipient; or any agent of the recipient or of such a subgrantee or
			 subcontractor, has engaged in an activity described in section 106(g) of the
			 Trafficking Victims Protection Act of 2000 (22 U.S.C. 7104(g)), as amended by
			 section 3, including a report from a contracting officer representative, an
			 inspector general, an auditor, an alleged victim or victim’s representative, or
			 any other credible source, the contracting or grant officer shall, before
			 exercising any option to renew such grant, contract, or cooperative agreement,
			 request that the agency’s Office of Inspector General immediately initiate an
			 investigation of the allegation or allegations contained in the report. If the
			 agency’s Office of Inspector General is unable to conduct a timely
			 investigation, the suspension and debarment office or another investigative
			 unit of the agency shall conduct the investigation.
			(b)ReportUpon completion of an investigation under
			 subsection (a), the office or unit that conducted the investigation shall
			 submit to the contracting or grant officer and, if such investigation was not
			 conducted by the agency’s Office of Inspector General, to the agency’s Office
			 of Inspector General, a report on the investigation, including conclusions
			 about whether credible evidence exists that the recipient of a grant, contract,
			 or cooperative agreement; any subcontractor or subgrantee of the recipient; or
			 any agent of the recipient or of such a subcontractor or subgrantee, engaged in
			 any of the activities described in section 106(g) of the Trafficking Victims
			 Protection Act of 2000 (22 U.S.C. 7104(g)), as amended by section 3.
			(c)Remedial
			 actions
				(1)In
			 generalIf a contracting or
			 grant official determines that a recipient of a grant, contract, or cooperative
			 agreement, or any subcontractor or subgrantee of the recipient, has engaged in
			 any of the activities described in such section 106(g), the contracting or
			 grant officer shall consider taking one or more of the following remedial
			 actions:
					(A)Requiring the
			 recipient to remove an employee from the performance of work under the grant,
			 contract, or cooperative agreement.
					(B)Requiring the
			 recipient to terminate a subcontract or subgrant.
					(C)Suspending
			 payments under the grant, contract, or cooperative agreement.
					(D)Withholding award
			 fees, consistent with the award fee plan, for the performance period in which
			 the agency determined the contractor or subcontractor engaged in any of the
			 activities described in such section 106(g).
					(E)Declining to
			 exercise available options under the contract.
					(F)Terminating the
			 contract for default or cause, in accordance with the termination clause for
			 the contract.
					(G)Referring the matter to the agency
			 suspension and debarment official.
					(H)Referring the
			 matter to the Department of Justice for prosecution under any applicable
			 law.
					(2)Savings
			 clauseNothing in this subsection shall be construed as limiting
			 the scope of applicable remedies available to the Federal Government.
				(3)Mitigating
			 factorWhere applicable, the
			 contracting or grant official may consider whether the contractor or grantee
			 had a plan in place under section 4, and was in compliance with that plan at
			 the time of the violation, as a mitigating factor in determining which
			 remedies, if any, should apply.
				(d)Inclusion of
			 report conclusions in FAPIISThe contracting or grant officer
			 shall ensure that relevant findings contained in the report under subsection
			 (b) are included in the Federal Awardee Performance and Integrity Information
			 System (FAPIIS). These findings shall be considered relevant past performance
			 data for the purpose of awarding future contracts, grants, or cooperative
			 agreements.
			6.Notification to
			 inspectors general and cooperation with GovernmentThe
			 head of an executive agency making or awarding a grant, contract, or
			 cooperative agreement shall require that the recipient of the grant, contract,
			 or cooperative agreement—
			(1)immediately inform
			 the Inspector General of the executive agency of any information it receives
			 from any source that alleges credible evidence that the recipient; any
			 subcontractor or subgrantee of the recipient; or any agent of the recipient or
			 of such a subcontractor or subgrantee, has engaged in conduct described in
			 section 106(g) of the Trafficking in Victims Protection Act of 2000 (22 U.S.C.
			 7104(g)), as amended by section 3 of this Act; and
			(2)fully cooperate
			 with any Federal agencies responsible for audits, investigations, or corrective
			 actions relating to trafficking in persons.
			7.Expansion of
			 fraud in foreign labor contracting to include work outside the United
			 StatesSection 1351 of title
			 18, United States Code, is amended—
			(1)by striking
			 Whoever knowingly and inserting (a)
			 Work Inside the United
			 States.—Whoever knowingly; and
			(2)by adding at the
			 end the following new subsection:
				
					(b)Work outside the
				United StatesWhoever knowingly and with intent to defraud
				recruits, solicits, or hires a person outside the United States or causes
				another person to recruit, solicit, or hire a person outside the United States,
				or attempts to do so, for purposes of work performed on a United States
				Government contract performed outside the United States, or on a United States
				military installation or mission or other property or premises owned or
				controlled by the United States Government, by means of materially false or
				fraudulent pretenses, representations, or promises regarding that employment,
				shall be fined under this title or imprisoned for not more than 5 years, or
				both.
					.
			8.Improving
			 Department of Defense accountability for reporting trafficking in persons
			 claims and violationsSection
			 105(d)(7)(H) of the Trafficking Victims Protection Act of 2000 (22 U.S.C.
			 7103(d)(7)(H)) is amended—
			(1)in clause (ii), by
			 striking and at the end;
			(2)by redesignating
			 clause (iii) as clause (iv);
			(3)by inserting after
			 clause (ii) the following new clause:
				
					(iii)all known
				trafficking in persons cases reported to the Under Secretary of Defense for
				Personnel and
				Readiness;
					;
			(4)in clause (iv), as
			 redesignated by paragraph (2), by inserting and at the end after
			 the semicolon; and
			(5)by adding at the
			 end the following new clause:
				
					(v)all trafficking in
				persons activities of contractors reported to the Under Secretary of Defense
				for Acquisition, Technology, and
				Logistics;
					.
			9.Rule of
			 constructionExcluding section
			 7, nothing in this Act shall be construed to supersede, enlarge, or diminish
			 the common law or statutory liabilities of any grantee, subgrantee, contractor,
			 subcontractor, or other party covered by section 106(g) of the Trafficking
			 Victims Protection Act of 2000 (22 U.S.C. 7104(g)), as amended by section 3.
		
